United States Court of Appeals
                        For the First Circuit


Nos. 01-1581, 01-2429


   STATE POLICE FOR AUTOMATIC RETIREMENT ASSOCIATION, ET AL.,
                     Plaintiffs, Appellants,

                                 v.

        JOHN DIFAVA, SUPERINTENDENT OF THE DEPARTMENT OF
                      STATE POLICE, ET AL.,
                      Defendants, Appellees.


                  ROBERT T. DEVEREAUX, ET AL.,
                     Intervenors, Appellees,


            EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                     Intervenors, Appellees.




                            ERRATA SHEET

     The opinion of this Court issued on January 17, 2003, is
amended as follows:

     Page 15, line 5:      "employee" should be "employer"
     Page 19, line 23:     "Officials" should be "Officials'"